Citation Nr: 0527332	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  05-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error in the January 
24, 1978 rating decision which assigned a 10 percent rating 
for the veteran's cervical and lumbosacral spine degenerative 
joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active military service from November 1948 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Hartford, Connecticut, which 
determined that there was no clear and unmistakable error 
(CUE) in the January 1978 rating decision which granted a 10 
percent rating for cervical spine and lumbosacral spine 
degenerative joint disease.

As an initial matter, the Board observes that the veteran's 
representative, in an October 2003 statement, expressed his 
opinion that there was error in a March 1999 rating decision 
which confirmed the single 10 percent rating for degenerative 
joint disease of the cervical and lumbosacral spine.  
However, the RO did not adjudicate that issue, and instead 
determined that there was no CUE in the January 1978 rating 
decision which originally awarded service connection for the 
disability.  As the veteran has clearly indicated his 
disagreement with the March 1999 rating decision and stated 
that there was error in that decision, the RO should also 
adjudicate the issue of whether there was CUE in the March 
1999 decision which continued the veteran's 10 percent 
evaluation for degenerative joint disease of the cervical and 
lumbosacral spine.  The issue is therefore referred to the RO 
for appropriate action.


FINDING OF FACT

The unappealed January 1978 rating decision granting service 
connection for degenerative joint disease of the cervical and 
lumbosacral spine and assigning a 10 percent disabling was 
adequately supported by the evidence then of record.


CONCLUSION OF LAW

The January 1978 rating decision which granted service 
connection for degenerative joint disease of the cervical and 
lumbosacral spine and evaluated the disability as 10 percent 
disabling was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

The U. S. Court of Appeals for Veterans Claims has held that 
reversal or revision of prior decisions due to CUE is not a 
claim but a collateral attack on a prior decision.  Thus, one 
requesting such reversal or revision is not a claimant within 
the meaning of the VCAA and consequently, the notice and 
development provisions of the VCAA do not apply in CUE 
adjudications.  See Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).   

Factual Background

In a January 1978 rating decision, the RO granted service 
connection for degenerative joint disease of the cervical and 
lumbosacral spine, evaluating the disability as 10 percent 
disabling.

The evidence of record at the time of the 1978 rating 
decision included incomplete service medical records 
consisting of physical examination reports and dental 
records.  There is no evidence of any complaint or abnormal 
finding referable to the veteran's spine.  An August 1977 
letter from Letterman Army Hospital indicates that a thorough 
search had failed to reveal any record of treatment under the 
veteran's name.  In October 1977 the National Personnel 
Records Center (NPRC) responded to the RO's request for 
records, indicating that there were no medical records on 
file, and that the veteran's records may have been destroyed 
in a fire that had occurred at NPRC.

A November 1977 letter from a private physician summarized a 
recent medical examination and provided recommendations for 
followup care.  The physician indicated that the veteran had 
experienced back problems since the early 1960s, with some 
localization to the left shoulder area.  He also noted pain 
in the left posterior calf region which had developed over 
the previous 12 months.  

Finally, the evidence of record at the time of the March 1978 
rating decision included the report of a November 1977 VA 
examination.  The veteran complained of intermittent pain in 
both legs, as well as in the upper arms.  He also indicated 
that he had extreme stiffness in the pelvic region when 
bending over.  The veteran was in no distress.  His gait was 
normal.  His neck appeared normal.  The nuchal and trapezia 
areas were soft and not tender.  Cervical spine motion was 
freely preformed and of full normal range.  There was no 
shoulder girdle or intrinsic hand atrophy.  Radial and 
triceps reflexes were easily obtained and sensory examination 
was negative.  The iliac crests were level, and the veteran 
was noted to be sway backed and flat footed.  Muscles were 
soft and nontender.  The spinous processes were not tender, 
and there was no sciatic notch tenderness.  On forward 
flexion, the veteran easily touched the floor with his 
fingertips.  Other bending was noted to be proportionately 
very good.  There was no demonstrable weakness, but the 
calves measured 16 3/4 inches on the right and 17 1/4 on the 
left.  Reflexes were present but sluggish.  Sensory 
examination was negative.  X-rays of the cervical spine 
revealed evidence of minimal degenerative changes at the 
level of C4 through C6.  Oblique views failed to reveal any 
encroachment into the intervertebral foramina.  X-rays of the 
lumbosacral spine revealed evidence of degenerative changes 
at the intervertebral disc at he level of L4 and S1.  There 
was also osteoarthritis corresponding to the posterior 
synovial joint.  The diagnosis was degenerative changes, 
probably minimal, cervical and lumbosacral spine.

Analysis

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of clear and unmistakable error to be valid, there 
must have been an error in the prior adjudication of the 
claim; either the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992) 
(en banc).

Clear and unmistakable error is one of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  When 
attempting to raise a claim of clear and unmistakable error, 
a claimant must describe the alleged error with some degree 
of specificity, and, unless it is the kind of error, that if 
true, would be clear and unmistakable error on its face, must 
provide persuasive reasons as to why the result would have 
been manifestly different but for the alleged error.  Id. at 
43-44.  Fugo further held that neither a claim alleging 
improper weighing and evaluating of the evidence in a 
previous adjudication, nor general, non-specific claims 
(including sweeping allegations of failures to follow the 
regulations or to provide due process), meet the restrictive 
definition of clear and unmistakable error.  Id. at 44.

The veteran essentially argues that the RO assigned a 10 
percent rating for both cervical and lumbosacral spine 
degenerative joint disease in error, and maintains that 
separate evaluations should have been awarded for the 
disabilities.  At the time of the March 1978 rating decision 
which granted entitlement to service connection for 
degenerative joint disease of the cervical and lumbosacral 
spine, the diagnostic criteria for degenerative arthritis was 
as follows:





500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be combined with ratings based 
on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-
ray findings, above, will not be utilized in rating 
conditions listed under diagnostic code 5013 to 5024, 
inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1977).

The evidence of record in March 1978 indicated that the 
veteran had minimal degenerative changes of the lumbosacral 
and cervical spine.  There was no evidence of pain on motion 
and limitation of motion was not indicated in the record at 
that time.  There was no evidence of incapacitating 
exacerbations.  Therefore, the record clearly supported an 
evaluation of 10 percent for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
Moreover, there is no basis for concluding that the RO 
misapplied the applicable law.  In essence, the veteran's 
allegation of error relates to how the RO weighed and 
evaluated the evidence in determining the proper evaluation 
for his cervical and lumbosacral spine disability.  This does 
not constitute clear and unmistakable error.    Accordingly, 
the March 1978 decision cannot be reversed or revised on the 
basis of clear and unmistakable error.




ORDER

As there is no CUE in the March 1978 rating decision granting 
service connection for degenerative joint disease of the 
cervical and lumbosacral spine and providing for a 10 percent 
evaluation, the appeal is denied.




	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


